Citation Nr: 1119557	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-35 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for glaucoma secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active duty from February 1968 to December 1970.  The Board of Veterans' Appeals (Board) notes, with high regard, the Veteran's honorable service in the United States Marine Corps.  His receipt of, among other medals, the Purple Heart, the Presidential Unit Citation, the Combat Action Ribbon, and the Republic of Vietnam (MUC) Gallantry Cross with Palm, bespeak his courageous service to the Nation.  

This matter comes before the Board on appeal from a November 2007 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing held in April 2011, before the undersigned Veterans Law Judge.  The transcript from that hearing has been reviewed and has been associated with the claims file.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether there is a causal relationship between the Veteran's service-connected diabetes mellitus and his glaucoma.


CONCLUSION OF LAW

The Veteran's glaucoma is aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  The VCAA applies in the instant case.  However, the Board's grant of service connection for glaucoma herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

Service connection is currently in effect for diabetes mellitus, which has been evaluated as 20 percent disabling, since March 2004.  The Veteran contends that he has developed glaucoma secondary to this service-connected disability.  He does not otherwise contend that glaucoma began in service, or is directly related to his military service, nor is this shown by the record to be the case.  His current appeal has, therefore, been limited to the matter of entitlement to secondary service connection.  Accordingly, the Board will analyze the issue on appeal on that basis.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310 (2010).  When aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, based upon the facts in this case, the regulatory change does not adversely impact the outcome of the appeal.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A review of the record shows that the Veteran was diagnosed with diabetes in 2002 and glaucoma in about 2005, as is indicated by a March 2004 statement from the Veteran's private physician, a private outpatient treatment record dated in December 2005, and a November 2006 VA examination report.

The record also contains two conflicting medical opinions regarding the etiology of the Veteran's glaucoma.  

Specifically, of record is a December 2008 medical opinion from the Veteran's private treating physician who noted that the Veteran had been under his care for the last year for advanced glaucoma and diabetes.  The Veteran had undergone bilateral trabeculectomies as well as cataract extraction surgery in his left eye.  At that time, his visual acuity was less than 20/400 in his right eye and was full, improving to about 20/40, in his left eye.  His visual fields were markedly constricted in both eyes, preventing him from continuing to work in law enforcement.  The physician concluded that the Veteran was visually disabled due to decreased visual acuity in his right eye and constricted visual fields in both eyes.  The examiner concluded that both the diabetes and glaucoma contributed to his visual disability.  

Additionally, in a prior statement dated in March 2007, this private treating physician opined that the Veteran's "diabetes has complicated his glaucoma and [has] contributed to his vision loss."  

In August 2010, a VA examiner was asked to review the claims file and determine whether the evidence of record led to the conclusion that the Veteran's glaucoma was secondary to his service-connected diabetes mellitus.  The examiner noted the Veteran's history of multiple ocular surgeries beginning in 2005 as well as his development of diabetes mellitus, also in 2005.  The examiner then reported that the Veteran's glaucoma was first diagnosed in 2001, thus preceding the diagnosis of diabetes.  Following examination of the Veteran, the examiner concluded that there were no significant visual deficits associated with diabetes including diabetic retinopathy.  Rather, the Veteran's legal blindness status was due to primary open-angle glaucoma.  The examiner explained that recent scientific studies have shown that diabetes is not a causative agent of glaucoma and that it is therefore less likely than not associated with the diabetes.  He also concluded that the Veteran's pseudophakia (the surgical correction of cataracts) was an idiopathic aging procedure not associated with diabetes.  

In this case, there is inconsistent evidence as to whether the Veteran's glaucoma, may be related to service-connected diabetes mellitus.  In determining whether service connection is warranted for disease or disability, VA must settle on whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After careful review of the evidence of record, and in light of the conflicting medical opinions discussed above, the Board is satisfied that the glaucoma cannot be clearly dissociated from his service-connected diabetes mellitus.  

The 2010 VA examiner has concluded that the Veteran's glaucoma is not related to his diabetes mellitus.  This opinion reflects a full review of all medical evidence of record and scientific literature on the issue, reveals a complete familiarity with the Veteran's medical history, and is supported by detailed findings and rationale.  However, the VA opinion does not sufficiently address the question of whether the Veteran has additional disability resulting from aggravation of the nonservice-connected glaucoma by the service-connected diabetes mellitus, type II.  See Allen supra.  

On the other hand, in the March 2007 statement, the private physician concluded that the Veteran's "diabetes has complicated his glaucoma and [has] contributed to his vision loss."  Thus, this doctor has indicated that there is some causal link between the Veteran's visual impairment and service-connected diabetes but has not supported his opinion with rationale or clinical data.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of a physician to provide a basis for his or her opinion affects the weight or credibility of the evidence).  

Under the circumstances of this particular case, the Board finds that, at the very least, the evidence is in approximate balance, with no sound basis for choosing one medical opinion over the other.  Indeed, the Board is not entirely satisfied with either physician's opinion.  That said, the Board also finds no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the supporting medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise.  

Consequently, the Board concludes that the benefit of the doubt is resolved in the Veteran's favor and that the requirements for service connection are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for glaucoma, secondary to service-connected diabetes mellitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


